Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Law of Nature without significantly more. The claim(s) recite(s) “the non-crosslinked peroxydicarbonate-branched polypropylene at a first extrusion temperature for a selected portion of the three-dimensional article, and extruding the non-cross linked peroxydicarbonate-branched polypropylene at a second extrusion temperature for another selected portion of the three-dimensional article, thereby imparting different mechanical properties of the three- dimensional article in the selected portion and the another selected portion”. This judicial exception is not integrated into a practical application because the result of extruding of the peroxydicarbonante –branched polypropylene at two different temperatures to create two different mechanical properties is an inherent function of that material. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the printing of the non-cross-inked peroyxydicarbonate-branched polypropylene are conventionally known, routine functions and does not add a meaningful limitation to the abstract idea and would be a monopolization of the natural law. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR20170036249A (referred to as ‘249) in view of Mikulak et al (herein referred to as Mikulak (US 2012/0070619 A1)) and further in view of Hogt et al (herein referred to as Hogt (US 6,323,289 B1)). 
Regarding claim 1, Korean Patent ‘249, teaches a process for printing a three-dimensional object nozzle comprising different heaters (4A, 4B, 4C) in the nozzle. Each supply portion can be adjusted at different temperatures. The first filament is melted and supplied to 
‘249 is silent to the use of non-crosslinked peroxydicarbonate-branched polypropylene filament. Analogous 3D printing, Mikulak, discloses a process for printing a three-dimensional object, comprising: providing a highly-branched isotactic polypropylene filament [0045], flake, pellet or powder adapted for one of a fused deposition modeling printer or a fused filament fabrication printer; printing the non-cross-linked peroxydicarbonate-branched polypropylene with fused deposition modeling printer or a fused filament fabrication printer to form a three-dimensional article (claim 15). Although Mikulak does not explicitly mention non-cross-linked peroxydicarbonate-branched polypropylene, MPEP 2144.08 states a prima facie obvious exists when a single prior art references which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus. Additionally, a prima facie case of obviousness exists when a selection of a known material based on its suitability for its intended use is utilized (MPEP 2144.07).
Furthermore, Mikulak’s figure 2 delineates an inner core 36 and outer shell 38, and discloses the inner core 36 polypropylene filaments are made of a highly branched isotactic polypropylene [0042]. Isotactic polypropylene is equivalent to a non-cross-linked branched polypropylene. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have incorporated non-cross-linked peroxydicarbonated branched polypropylene filament, as taught by Mikulak, into the 3d printer 
Additionally, in the same field of endeavor, Hogt, teaches the use of peroxydicarbonate-branched polypropylene as the type of polypropylene to use (column 1, lines 10-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the type of polypropylene used by Hogt, in the 3D printer taught by ‘249 for the benefit of increasing the melting strength (column 1 lines 11-14).
Regarding claims 2-4, Mikulak and ‘249 are silent in regards to wherein the non-crosslinked peroxydicarbonate-branched polypropylene comprises a polypropylene branched by a reaction with up to 5meq/100g PP peroxydicarbonate, 0.09 meq/100g PP to 1.75 meq/100g PP peroxydicarbonate or 0.4 meq/100g PP to 1.4 me1/100g PP peroxydicarbonate. However, Hogt teaches a process which yields PP having a good melt strength using .25 meq/100 g -2 meq/100g PP (see table 1 and table 2). The tables show an increased die swell and melt strength as compared with PP prepared without using peroxydicarbonate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the peroxydicarbonate concentration since “the increased die swell is always related to the improvement of the elastic viscosity and melt strength” (column 7, lines 10-11). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). Additionally, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re 
Regarding claim 5, ‘249 and Mikulak are silent in regards to wherein the non-crosslinked peroxydicarbonate-branched polypropylene comprises a polypropylene branched by reaction with a peroxydicarbonate selected from the group consisting of: bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate. However, Hogt teaches “more preferred are bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate” (column 3 line 67-column 4 line 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these peroxydicarbonate since these peroxides “influence the melt flow index of the (co) polymer and/or enhance the degree of modification of the (co) polymer. 
Regarding claim 11, ‘249 and Mikulak does not explicitly disclose the first and second non-crosslinked peroxydicarbonate-branced polypropylene are branched by reaction with one or both of different peoxydicarbonates or differing amount of peroxydicarbonate. However, Hogt further teaches wherein the first and second peroxydicarbonate-branched polypropylene are branched by reaction with one or both of different peroxydicarbonates or differing amounts of peroxydicarbonate. Hogt discloses “more preferred are bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate... Optionally a combination of peroxydicarbonates or peroxydicarbonates and other peroxides may be employed in order to influence the melt flow index of the (co)polymer and/or enhance the degree of modification of the (co) polymer” (column 3 line 67-column 4 line 10). It would have  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR20170036249A (referred to as ‘249) in view of Mikulak et al (herein referred to as Mikulak (US 2012/0070619 A1)) and further in view of Hogt et al (herein referred to as Hogt (US 6,323,289 B1)) and further in view of WO2017215641 A1 (herein referred to as ‘641).
Regarding claims 8-10, ‘249, Mikulak and Hogt are silent in regards two or more extruder heads; the process further comprising operating the two or more extruder heads at different temperatures to vary a property of the printed section and providing a first peroxydicarbonate-branched polypropylene to a first extruder head; and proving a second peroxydicarbonate-branched polypropylene to a second extruder head. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two or more extruder heads at different temperatures and to have a first peroxydicarbonate-branched polypropylene to a first extruder head; and providing a second peroxydicarbonate-branched polypropylene to a second extruder head since it is well known to have multiple nozzles in Fused Deposition Modeling. Analogous Fused Deposition modeling printer art, ‘641, discloses the use of multi-nozzle 3D printing heads (pg. 5 paragraph 5) to improve printing speed. Additionally, ‘249 teaches the use of multiple heaters at different temperatures in the supply ports of the nozzle in order to impart different colors.  Therefore, it . 
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. Applicant the current claim limitation cannot be considered to be directly solely to a Law of Nature. Examiner strongly disagrees. Applicant’s claim “printing at different temperatures imparts different physical properties” is a natural phenomenon. Using this natural phenomenon on a 3D printer nozzle or filament does not add additional elements since it is well known heating a filament or plastic will change the mechanical properties.  Examiner has attached an Encyclopedia Britannica document stating temperature dependence on viscosity. Viscosity is a mechanical property. 
Applicant can overcome the current 101 rejection by eliminating the Law of Nature limitation, “wherein the first extrusion temperature and the second extrusion temperate are selected so as to impart different mechanical properties in the selected portion and the another selected portion.”
Additionally, Applicant argues the cited prior arts fail to disclose wherein the first extrusion temperature and the second extrusion temperature are selected so as to impart different mechanical properties in the selected portion and another selected portion. The prior arts, KR20170036249A, 
In response to applicant's argument that Lower is nonanalogous art, Applicant’s arguments are moot since Lower is no longer being used in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743